Exhibit 10.21

 

CHANGE OF CONTROL AND RETENTION AGREEMENT

 

This Change of Control and Retention Agreement (the “Agreement”) is made and
entered into as of December 2, 2004, by and between Nuance Communications, Inc.,
a Delaware corporation (the “Company”), and [            ] (the “Executive”).

 

Recitals:

 

WHEREAS, the Executive is a key employee of the Company who possesses valuable
proprietary knowledge of the Company, its business and operations and the
markets in which the Company competes; and

 

WHEREAS, the Company draws upon the knowledge, experience, expertise and advice
of the Executive to manage its business for the benefit of the Company’s
stockholders; and

 

WHEREAS, the Company recognizes that, if a Change of Control were to occur, the
resulting uncertainty regarding the consequences of such an event could
adversely affect the performance of, and the Company’s ability to attract and
retain, its key employees, including the Executive; and

 

WHEREAS, the Company believes that the existence of this Agreement will serve as
an incentive to the Executive to remain in the employ of the Company, and would
enhance the Company’s ability to call on and rely upon the Executive if a Change
of Control were to occur; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
encourage the Executive to continue to devote the Executive’s full attention and
dedication to the success of the Company, and to provide specified compensation
and benefits to the Executive in the event of a Termination Upon Change of
Control pursuant to the terms of this Agreement.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. PURPOSE

 

The purpose of this Agreement is to provide specified compensation and benefits
to the Executive in the event of his Termination Upon Change of Control. Subject
to the terms of any applicable written employment agreement between Company and
the Executive, either the Executive or Company may terminate the Executive’s
employment at any time for any reason.

 

2. TERMINATION UPON CHANGE OF CONTROL

 

2.1 Prior Obligations. In the event of the Executive’s Termination Upon Change
of Control, the Executive shall be entitled to the benefits described in this
Section 2.1.

 

2.1.1 Accrued Salary and Vacation. All salary and accrued vacation earned
through the date of the Executive’s Termination Upon Change of Control shall be
paid to Executive on such date (the “Termination Date”).

 

2.1.2 Accrued Bonus Payment. The Executive shall receive a lump sum payment of
any actual bonus amount attributable to the Company’s prior fiscal year, to the
extent that any such bonus was earned and is unpaid on the Executive’s
Termination Upon Change of Control, on the Termination Date.

 

2.1.3 Expense Reimbursement. Within ten (10) days following submission to the
Company of proper expense reports by the Executive, the Company shall reimburse
the Executive for all



--------------------------------------------------------------------------------

expenses incurred by the Executive, consistent with the Company’s expense
reimbursement policy in effect prior to the incurring of each such expense, in
connection with the business of the Company prior to Executive’s Termination
Upon Change of Control.

 

2.2 Additional Cash Severance Benefits. In the event of the Executive’s
Termination Upon Change of Control, the Executive shall be entitled to receive
(a) an amount equal to twelve (12) months of the Executive’s Base Salary, plus
(b) an amount equal twelve (12) months of the Executive’s Annual Bonus. The
amount set forth in this Section 2.2 shall be paid in cash in a single lump sum
payment within ten (10) days following the Executive’s Termination Upon Change
of Control.

 

2.3 Stock Option or Restricted Stock Acceleration.

 

2.3.1 Acceleration of Vesting and Exercisability. Upon the Executive’s
Termination Upon Change of Control, the vesting or exercisability, of
outstanding stock options and shares of restricted stock granted to the
Executive under the Company’s 1994 Flexible Stock Incentive Plan, 1998 Stock
Plan, 2000 Stock Plan, and 2001 Nonstatutory Stock Option Plan or under any
other equity grant made by the Company (together, the “Company Plans”) shall be
accelerated, such that, upon such Termination Upon Change of Control, 1/48th of
the shares subject to each such stock option and restricted stock grant shall
vest, or become exercisable, for each month from its grant date through the
Change of Control and the greater of (a) 25% of all shares subject to each of
the Executive’s options and 25% of all shares of each of the Executive’s
restricted stock grants, or (b) 50% of unvested shares subject to each of the
Executive’s options and 50% of unvested shares of each of the Executive’s
restricted stock grants, after taking into account the monthly acceleration
described above, shall vest or become exercisable.

 

2.3.2 Acceleration Following Non-Assumption. If there is a Change of Control,
involving a merger of the Company with or into another corporation or the sale
of substantially all of the assets of the Company, in which outstanding stock
options or shares of restricted stock granted prior to such Change of Control
under the Company Plans are not fully assumed or replaced by fully equivalent
substitute stock options or restricted stock of the Successor or by an
equivalent amount of cash that preserves the spread determined at the time of
such Change of Control on the unvested portion of the options or shares of
restricted stock, then: (a) outstanding stock options and shares of restricted
stock granted to the Executive under the Company Plans shall have their vesting,
or exercisability, accelerated such that 100% of all shares subject to each of
the Executive’s options and 100% of all shares of each of the Executive’s
restricted stock grants shall vest, or become exercisable, immediately prior to
the effective date of such Change of Control; and (b) the Company shall provide
reasonable prior written notice, at least fifteen (15) days prior to the
occurrence of such Change of Control, to the Executive of (i) the date such
unexercised stock options and/or restricted stock grants will terminate, and
(ii) the period during which the Executive may exercise the stock options.

 

2.4 Additional Insurance Benefits. In the event of the Executive’s Termination
Upon Change of Control, the Executive shall be entitled to the benefits
described in this Section 2.4.

 

2.4.1 Life Insurance Coverage. For a period of twelve (12) months following the
Executive’s Termination Upon Change of Control, the Company shall provide group
life insurance coverage at the same level of coverage, and at the same premium
cost, if any, as was provided to the Executive immediately prior to the
Executive’s Termination Upon Change of Control; provided, however; that if it is
not feasible for the Company to secure benefits comparable to such prior
insurance coverage through an insurance carrier of Successor at the same premium
cost to the Executive, the Company shall pay to the Executive an amount
equivalent to the premium previously paid on behalf of the Executive for life
insurance coverage for the applicable period. If prior to the expiration of the
twelve (12) month period following the Executive’s Termination Upon Change of
Control, the Executive secures new employment that provides comparable life
insurance benefits, the Company’s obligation to provide the additional life
insurance benefits set forth in this Section 2.4 shall terminate.

 

2



--------------------------------------------------------------------------------

2.4.2 COBRA. If the Executive timely elects coverage under the Consolidated
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
continue to provide to the Executive, at the Company’s expense, the Company’s
health related and other standard employee insurance coverage as in effect
immediately prior to the Executive’s Termination Upon Change of Control for a
period of twelve (12) months following such Termination Upon Change of Control.
The date of the “qualifying event” for the Executive and any dependents shall be
the Termination Date.

 

2.5 Indemnification. In the event of the Executive’s Termination Upon Change of
Control, (a) the Company shall continue to indemnify the Executive against all
claims related to actions arising prior to the termination of the Executive’s
employment to the fullest extent permitted by law, and (b) if the Executive was
covered by the Company’s directors’ and officers’ insurance policy, or an
equivalent thereto, (the “D&O Insurance Policy”) immediately prior to the Change
of Control, the Company or its Successor shall continue to provide coverage
under a D&O Insurance Policy for twenty-four (24) months following the
Executive’s Termination Upon Change of Control on substantially the same terms
of the D&O Insurance Policy in effect immediately prior to the Change of
Control.

 

3. FEDERAL EXCISE TAX UNDER SECTION 280G

 

3.1 Reimbursement of Excise Tax. If (a) any amounts payable to the Executive
under this Agreement or otherwise are characterized as excess parachute payments
pursuant to Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), and (b) the Executive thereby would be subject to any United States
federal excise tax due to that characterization, then the Executive may elect,
in the Executive’s sole discretion, to reduce the amounts payable under this
Agreement or otherwise, or to have any portion of applicable options or
restricted stock not vest or become exercisable, in order to avoid any “excess
parachute payment” under Section 280G(b)(1) of the Code.

 

3.2 Calculation by Independent Public Accountants. Unless the Company and the
Executive otherwise agree in writing, any calculation of the amount of any
excess parachute payments payable by the Executive shall be made in writing by
the Company’s independent public accountants (the “Accountants”), whose
determination, absent manifest error, shall be conclusive and binding upon the
Executive and the Company. For purposes of making such calculation, the
Accountants may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make the required calculation.
The Company shall bear all fees and expenses the Accountants may charge in
connection with such calculation.

 

4. DEFINITIONS

 

4.1 Capitalized Terms Defined. Capitalized terms used in this Agreement shall
have the meanings set forth in this Section 4, unless the context clearly
requires a different meaning.

 

4.2 “Annual Bonus” means the greater of (a) the aggregate of all variable
compensation, commissions and other bonuses (collectively, the “Bonuses”) earned
by the Executive for the fiscal year immediately preceding the fiscal year
during which the Change of Control occurs, (b) the aggregate of all Bonuses
earned by the Executive for the fiscal year immediately preceding the fiscal
year during which the Termination Date occurs, or (c) the aggregate of all
Bonuses that would be earned by the Executive for the fiscal year during which
the Termination Date occurs if 100% of all applicable performance goals were
achieved.

 

3



--------------------------------------------------------------------------------

4.3 “Base Salary” means the greater of (a) the monthly salary of the Executive
in effect immediately prior to the Change of Control, or (b) the monthly salary
of the Executive in effect immediately prior to the Termination Date.

 

4.4 “Cause” means a good faith determination, on a reasonable basis, by not less
than two thirds of the members of the Board of Directors of the Company (the
“Board”) that the Executive:

 

  (a) willfully failed to follow the lawful written directions of the Board of
Directors of the Company provided to the Executive prior to such failure;
provided that no termination for such Cause shall occur unless the Executive:
(i) has been provided with notice, specifying such willful failure in reasonable
detail, of the Company’s intention to terminate the Executive for Cause; and
(ii) has failed to cure or correct such willful failure within thirty (30) days
of receiving such notice;

 

  (b) engaged in gross misconduct which is materially detrimental to the
Company; provided that no termination for such Cause shall occur unless the
Executive: (i) has been provided with notice, specifying such gross misconduct
in reasonable detail, of the Company’s intention to terminate the Executive for
Cause; and (ii) has failed to cure or correct such gross misconduct within
thirty (30) days of receiving such notice;

 

  (c) willfully failed to comply in any material respect with the Company’s
Confidentiality and/or Proprietary Rights Agreement, the Company’s insider
trading policy, or any other reasonable policies of the Company, in each case
provided, or reasonably made available, to the Executive prior to such failure,
where non-compliance would be materially detrimental to the Company; provided
that no termination for such Cause shall occur unless the Executive: (i) has
been provided with notice, specifying such willful failure in reasonable detail,
of the Company’s intention to terminate the Executive for such Cause, and (ii)
has failed to cure or correct such willful failure within thirty (30) days of
receiving such notice; or

 

  (d) has been convicted of a felony (other than a felony arising from a
violation of a motor vehicle law) or a crime involving moral turpitude, or it
has been determined by a court that he or she committed a fraud, against the
Company or a fraud against any other person or entity that is materially
detrimental to the Company.

 

4.5 “Change of Control” means:

 

  (a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing fifty (50%) percent or more of (i) the outstanding
shares of common stock of the Company, or (ii) the combined voting power of the
Company’s outstanding securities;

 

4



--------------------------------------------------------------------------------

  (b) the Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, at least fifty (50%) percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

  (c) the sale or disposition of all or substantially all of the Company’s
assets, or consummation of any transaction, or series of related transactions,
having similar effect (other than to a subsidiary of the Company);

 

  (d) a change in the composition of the Board within any consecutive two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (i)
were directors of the Company as of the effective date of this Agreement, or
(ii) are elected, or nominated for election, to the Board with the affirmative
votes of a least a majority of those directors whose election or nomination was
not in connection with an actual or threatened proxy contest related to the
election of directors to the Company; or

 

  (e) the dissolution or liquidation of the Company.

 

4.6 “Company” shall mean Nuance Communications, Inc. and, following a Change of
Control, any Successor.

 

4.7 “Good Reason” means the occurrence of any of the following conditions,
without the Executive’s written consent:

 

  (a) assignment to the Executive of a title, position, responsibilities or
duties that is not a Substantive Functional Equivalent to the title, position,
responsibilities or duties which the Executive had immediately prior to the
Change of Control;

 

  (b) a reduction in the Executive’s Base Salary or target bonus opportunity in
effect immediately prior to the Change of Control (subject to applicable
performance requirements with respect to the actual amount of bonus compensation
earned that are similar to the applicable performance requirements in effect
immediately prior to the Change of Control);

 

  (c) the failure of the Company (i) to continue to provide the Executive an
opportunity to participate in any benefit or compensation plans provided to
employees who held positions with the Company or its Successor comparable to the
Executive’s position immediately prior to the Change of Control, or (ii) to
provide the Executive all other fringe benefits (or the equivalent) in effect
for the benefit of any employee group which includes any employee who held a
position with the Company or its Successor comparable to the Executive’s
position immediately prior to the Change of Control;

 

  (d) the Company’s requiring the Executive to (i) relocate to any office or
location more than 50 miles (one-way) from the Executive’s primary residence
immediately prior to the Change of Control, or (ii) to engage in travel in the
performance of services for the Company at a frequency or for a duration
substantially in excess of such travel required by the Company prior to the
Change of Control;

 

5



--------------------------------------------------------------------------------

  (e) a material breach of this Agreement by the Company, including failure of
the Company to obtain the consent of a Successor to perform all of the
obligations of the Company under this Agreement; or

 

  (f) any act, set of facts or omissions with respect to the Executive that
would, under applicable law, constitute a constructive termination of the
Executive.

 

Notwithstanding the foregoing, nothing described in any of subsections (a)
through (f) above shall constitute Good Reason unless Executive provides Company
written notice, in reasonable detail, of his or her belief that an action or
inaction constituting such Good Reason has occurred and the Company fails to
cure or correct such action or inaction, within thirty (30) days of its receipt
of such written notice, such that the asserted Good Reason no longer exists.

 

4.8 “Permanent Disability” means that:

 

  (a) the Executive has been incapacitated by bodily injury, illness or disease
so as to be totally prevented thereby from engaging in the full performance of
the Executive’s duties;

 

  (b) such total incapacity shall have begun prior to the Change of Control and
continued for a period of six consecutive months; and

 

  (c) such incapacity will, in the opinion of a qualified physician, be
permanent and continuous during the remainder of the Executive’s life.

 

4.9 “Substantive Functional Equivalent” means that, following a Change of
Control, the Executive’s position must:

 

  (a) be in a substantive area of the Executive’s competence (e.g., finance or
executive management) and not materially different from the position occupied
immediately prior to the Change of Control;

 

  (b) allow the Executive to serve in a role and perform duties functionally
equivalent to those performed immediately prior to the Change of Control; and

 

  (c) not otherwise constitute a material, adverse change in authority, title,
status, responsibilities or duties from those of the Executive immediately prior
to the Change of Control, causing the Executive to be of materially lesser rank
or responsibility.

 

4.10 “Successor” means the Company as defined above and any successor to or
assignee of substantially all of its business and/or assets.

 

4.11 “Termination Upon Change of Control” means:

 

  (a)

any termination of the employment of the Executive by the Company without Cause
during the period commencing on or after the date that the Company first
publicly announces a definitive agreement that results in a Change of Control
(even though still subject to approval by the Company’s stockholders and other

 

6



--------------------------------------------------------------------------------

 

conditions and contingencies, but provided that the Change of Control actually
occurs) and ending on the date which is eighteen (18) months following the
Change of Control; or

 

  (b) any resignation by Executive for Good Reason where (i) such Good Reason
occurs during the period commencing on or after the date that the Company first
publicly announces a definitive agreement that results in a Change of Control
(even though still subject to approval by the Company’s stockholders and other
conditions and contingencies, but provided that the Change of Control actually
occurs) and ending on the date which is eighteen (18) months following the
Change of Control, and (ii) such resignation occurs within six (6) months
following the occurrence of such Good Reason.

 

Notwithstanding the foregoing, the term “Termination Upon Change of Control”
shall not include any termination of the employment of the Executive: (1) by the
Company for Cause; (2) by the Company as a result of the Permanent Disability of
the Executive; (3) as a result of the death of the Executive; or (4) as a result
of the voluntary termination of employment by the Executive for any reason other
than Good Reason.

 

5. EXCLUSIVE REMEDY

 

5.1 No Other Benefits Payable. The Executive shall be entitled to no other
termination, severance or change of control compensation, benefits, or other
payments from the Company as a result of any Termination Upon a Change of
Control with respect to which the payments and/or benefits described in Section
2 have been provided to the Executive, except as expressly set forth in this
Agreement.

 

5.2 No Limitation of Regular Benefit Plans. Except as provided in Section 5.4
below, this Agreement is not intended to and shall not affect, limit or
terminate any plans, programs or arrangements of the Company that are regularly
made available to a significant number of employees or officers of the Company,
including, without limitation, the Company’s stock option plans.

 

5.3 Release of Claims. The payment of the benefits described in Section 2 of
this Agreement is conditioned upon the delivery by the Executive to the Company
of a signed general release of claims substantially in a form provided to the
Executive by the Company prior to any Change of Control; however, that the
Executive shall not be required to release any rights the Executive may have to
be indemnified by the Company or that are otherwise provided under this
Agreement.

 

5.4 Noncumulation of Benefits. The Executive may not cumulate cash severance
payments, stock option vesting and exercisability and restricted stock vesting,
based on the Executive ceasing to be an employee of the Company, under this
Agreement, any other written agreement with the Company and/or another plan or
policy of the Company.

 

6. NON-SOLICITATION

 

For a period of twelve (12) months after the Executive’s Termination Upon Change
of Control, the Executive will not solicit the services or business of any
employee or consultant of the Company, which, if accepted, would result in the
discontinuance of that person’s or entity’s relationship with or to the Company,
without the written consent of the Company.

 

7



--------------------------------------------------------------------------------

7. ARBITRATION

 

7.1 Disputes Subject to Arbitration. Any claim, dispute or controversy arising
out of this Agreement (other than claims relating to misuse or misappropriation
of the intellectual property of the Company), the interpretation, validity or
enforceability of this Agreement or the alleged breach hereof shall be submitted
by the parties to binding arbitration by a sole arbitrator under the rules of
the American Arbitration Association; provided, however, that (a) the arbitrator
shall have no authority to make any ruling or judgment that would confer any
rights with respect to the trade secrets, confidential and proprietary
information or other intellectual property of the Company upon the Executive or
any third party; and (b) this arbitration provision shall not preclude the
Company from seeking legal and equitable relief from any court having
jurisdiction with respect to any disputes or claims relating to or arising out
of the misuse or misappropriation of the Company’s intellectual property.
Judgment may be entered on the award of the arbitrator in any court having
jurisdiction.

 

7.2 Costs of Arbitration. All costs of arbitration, including reasonable
attorneys fees of the Executive, will be borne by the Company, except that, if
the Executive initiates arbitration and the arbitrator finds the Executive’s
claims to be frivolous, the Executive shall be responsible for his own costs and
attorneys fees.

 

7.3 Site of Arbitration. The site of the arbitration proceeding shall be in
Santa Clara County, California.

 

8. NOTICES

 

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or five (5) business days after being mailed, return
receipt requested, as follows:

 

If to the Company:    Nuance Communications, Inc.      1380 Willow Road     
Menlo Park, CA 94025      Attention: President and General Counsel

 

and, if to the Executive, at the address indicated below. Either party may
provide the other with written notices of change of such party’s address, which
shall be effective upon receipt by the other party.

 

9. MISCELLANEOUS PROVISIONS

 

9.1 Heirs and Representatives of the Executive; Successors and Assigns of the
Company. This Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the successors and assigns of the Company.

 

9.2 Amendment and Waiver. No provision of this Agreement shall be modified,
amended, waived or discharged unless the modification, amendment, waiver or
discharge is agreed to in writing, specifying such modification, amendment,
waiver or discharge, and signed by the Executive and by an authorized officer of
the Company (other than the Executive). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

 

8



--------------------------------------------------------------------------------

9.3 Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect all federal, state, local and other taxes required to be
withheld by applicable law.

 

9.4 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

9.5 Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
regard to where the Executive has his residence or principal office or where he
performs his duties hereunder.

 

9.6 No Duty to Mitigate. The Executive is not required to seek alternative
employment following termination, and payments called for under this Agreement
will not be reduced by earnings from any other source.

 

9.7 Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein (whether oral
or written and whether express or implied).

 

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of the day and year first
above written.

 

EXECUTIVE

 

--------------------------------------------------------------------------------

[NAME]     Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Dated:                       , 2005 NUANCE COMMUNICATIONS, INC. By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

10